En Juez Presidente Sr. Quiñones,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal :
Considerando: que con arreglo al artículo 1718 de la Ley de Enjuiciamiento Civil, en el escrito interponiendo el re-curso de casación por infracción de ley se expresará el pá-rrafo del artículo 1690 en que se halle comprendido, y se citará con precisión y claridad la ley ó doctrina legal que se crea infringida, y el concepto en que lo haya sido.; y que no ajustándose á dichos preceptos el recurso interpuesto por Don Emilio Montilla, toda vez que en él no se citan, con la precisión que dicho artículo requiere, la ley ó leyes que se suponen infringidas, ni se expresa claramente el concepteen que lo hayan sido, no procede resolver el expresado-recurso. :
Fallamos: que debemos declarar y declaramos no haber lugar á resolver el recurso de casación por infracción de ley interpuesto por Don Emilio Montilla Valdespino, á quien condenamos en las costas; y con devolución de los autos-originales comuniqúese esta resolución al Tribunal de Dis-trito de San Juan, á los fines procedentes.
Jueces concurrentes: Sres. Hernández, Figueras, Sulzba-cher y MacLeary.